Case: 17-41013       Document: 00514642146         Page: 1     Date Filed: 09/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                       No. 17-41013                            FILED
                                                                       September 14, 2018
                                                                          Lyle W. Cayce
STEPHEN W. MABRY,                                                              Clerk

               Plaintiff - Appellant,

v.

PETROHAWK ENERGY CORPORATION; BHP BILLITON; BHP
BILLITON PETROLEUM (TXLA OPERATING) COMPANY, formerly known
as Petrohawk Operating Company; HELMERICH & PAYNE
INTERNATIONAL DRILLING COMPANY, a wholly owned subsidiary of
Helmerich and Payne, Incorporated; HELMERICH & PAYNE
INCORPORATED; BHP BILLITON PETROLEUM PROPERTIES (N.A.),
L.P., formerly known as Petrohawk Properties; BHP BILLITON
PETROLEUM (TX GATHERING), formerly known as Hawk Field Services;
BHP PETROLEUM PROPERTIES (N.A.), L.P.; BHP BILLITON
PETROLEUM PROPERTIES (G.P.), L.L.C., formerly known as P-H Energy,

               Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:14-CV-00005


Before JONES, BARKSDALE, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Circuit Rule 47.6.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.